Citation Nr: 0508203	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  04-07 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel




INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St, Petersburg, Florida.

During the course of the current appeal, the RO has increased 
the ratings assigned for various of the veteran's service-
connected disabilities.   

The veteran and his wife provided testimony before a Veterans 
Law Judge at the RO in February 2005; a transcript is of 
record.  At that time, it was clarified that the pending 
appellate issue was as shown on the front cover of this 
decision. 

Service connection is now in effect as follows: post-
traumatic stress disorder (PTSD), rated as 50 percent 
disabling; residuals, frostbite of the left lower extremity, 
rated as 30 percent disabling; residuals, frostbite of the 
right lower extremity, rated as 30 percent disabling; 
bilateral defective hearing, rated as 10 percent disabling; 
and tinnitus, rated as 10 percent disabling.  With the 
bilateral factor added, the combined evaluation is 80 
percent.


FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue.

2.  The veteran has service connection for post-traumatic 
stress disorder (PTSD), rated as 50 percent disabling; 
residuals, frostbite of the left lower extremity, rated as 30 
percent disabling; residuals, frostbite of the right lower 
extremity, rated as 30 percent disabling; bilateral defective 
hearing, rated as 10 percent disabling; and tinnitus, rated 
as 10 percent disabling; the combined evaluation is 80 
percent.

3.  The veteran is a former policeman and a golfcourse 
groundskeeper.

4.  The veteran's service-connected disabilities, in and of 
themselves, render him unable to work.


CONCLUSION OF LAW

The schedular criteria for a TDIU are met.  38 U.S.C.A. § 
1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000). This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Certain revisions have been effectuated 
with regard to an obligation placed on VA for providing 
assistance in development of evidence, and in other areas.  
The Board finds that sufficient development has been 
undertaken as regards this case.  The veteran has indicated 
that he is aware of what is required in the way of evidence 
and that nothing further is known to exist which would 
benefit his claims.  And particularly given the determination 
reached in this decision, a full grant of benefits, the Board 
is satisfied that adequate development has taken place and 
there is a sound evidentiary basis for resolution of this 
issue at present without detriment to the due process rights 
of the veteran, including the initial review of any 
additional evidence not previously reviewed by the RO with 
regard to this claim.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of his service- connected 
disabilities, from obtaining and maintaining any form of 
gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling to qualify for benefits based on individual 
unemployability.  If there are two or more such disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (Court) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" 
one based on the average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances. Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation. VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

The Board further observes that being unable to maintain 
substantially gainful employment is not the same as being 100 
percent disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining TDIU, it does indicate an amount less than 100 
percent."  Roberson v. Principi, 251 F.3d 1378 (Fed Cir. 
2001).

For a veteran to prevail on a claim based on unemployability, 
it is necessary that the record reflect some factor which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated, in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
veteran.

Factual Background and Analysis

VA and private clinical records and other evidence in the 
file reflects that prior to military service, the veteran was 
a store clerk.  After service, he worked in a factory and for 
30 years was employed as a Wisconsin policeman and emergency 
medical technician (EMT).  On a VA evaluation in April 2002, 
he said he had never been fired from work.

On a VA Form 21-8940, dated in June 2002, the veteran, who 
was born in 1923, reported that he had been a police officer 
for many years until 1978.  He indicated that he had last 
worked in maintenance at a golf course in 1986-1987 for wages 
under a total of $5,000 for 24 hours work per week.

On VA examination in June 2004, the veteran was found to have 
PTSD and anxiety disorder, not otherwise specified.  His 
Global Assessment of Functioning (GAF) level was said to be 
49.

The veteran and his wife provided testimony at the hearing 
held at the RO in February 2005.  In sum, they indicated that 
he had not worked in some time, having retired at age 54 when 
he left the police force.  Tr. at 5.  Thereafter, he had 
gotten work for about 7 years at the golf course.  Tr. at 7.   
He described his situation at police work where he just got 
fed up with the situations that presented themselves.  Tr. at 
7.  He said that he felt that he had to do something after 
that, so he tried maintenance and greenskeeping at the golf 
course  Tr. at 10-11.  He is also now no longer able to 
drive.  Tr. at 11.  His wife stated that she had observed 
that he gets short-tempered and unhappy, and when he sleeps, 
he has nightmares and sometimes hollers out or hits.  Tr. at 
12.  He received Social Security benefits based on his age.  
Tr. at 15.  The pension from his police work was based on 
length of service.  Tr. at 17.  

In assessing the veteran's situation, the Board notes that he 
is 81 years of age and has some other organic problems.  
However, this is not relevant to the issue the Board must 
address which is whether he can or cannot work by virtue of 
his service-connected disabilities alone.  

In addressing his actual functional impairment at present, 
the Board is appreciative of the candid comments made by the 
veteran and his wife at the personal hearing.

He worked for many years with a police force and later in 
modest employment as a groundskeeper at a golf course.  He 
did not quit nor was he fired from either job due to specific 
disability.  He receives pension from the former policework 
based on years of service and from Social Security based on 
age.  

Service connection is now in effect for PTSD, residuals of 
frostbite of both the left and right lower extremities, 
bilateral defective hearing, and tinnitus, with ratings 
assigned, respectively, of 50, 30, 30, 10, and 10, for a 
combined evaluation of 80 percent.  He thus fulfills the 
schedular requirements for a TDIU.

Moreover, the evidence of record raises a reasonable doubt 
that he would no longer be able to obtain and/or retain work 
by virtue of these disabilities.  The most recent VA 
examination of record indicates that the effects of his 
service-connected psychiatric disorder are best reflected by 
a GAF score of 49.  GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." [citing 
the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF 
scores ranging between 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Richard v. Brown, 9 Vet. App. 266, 267 
(1996).  Given that the 2004 VA examination corroborates the 
veteran's claim of unemployability due to service-connected 
disabilities, a TDIU is warranted.




ORDER

A TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


